 LOCAL334, LABORERSINTL. UNION523Local 334, Laborers International Union of NorthAmerica,AFL-CIOandCarpentersDistrictCouncil of Detroit,Wayne and Oakland Countiesand Vicinity,United Brotherhood of Carpentersand Joiners of America,AFL-CIOandJamesJackson and Arthur Sibert,A Co-Partnership,d/b/aExquisiteConstructionCompany. Cases7-CC-517,7-CP-104,7-CC-518,and7-C P-105June17, 1970DECISION AND ORDERBY MEMBERSMCCULLOCH, BROWN, AND JENKINSOn March 16, 1970, Trial Examiner Herbert Sil-berman issued his Decision in the above-entitledproceeding, finding that Respondents had engagedin certainunfair labor practices and recommendingthat they cease and desist therefrom and take cer-tain affirmative action, as set forth in the attachedTrialExaminer'sDecision.Thereafter both Re-spondents filed exceptions to the Trial Examiner'sDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in these cases, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondents,Local 334, Laborers In-ternationalUnion of North America,AFL-CIO,and Carpenters District Council of Detroit, WayneandOaklandCountiesandVicinity,UnitedBrotherhood of Carpenters and Joiners of America.AFL-CIO,their respective orficers,agents, andrepresentatives,shall take the action set forth in theTrial Examiner's Recommended Order.' In their exceptions both Respondent Laborers Union and RespondentCarpenters Union take issue with the refusal of the Trial Examiner to passupon the validity of the election and resulting certification of incumbentLocal 124 in Case 7-RM-761 The Carpenters Union contends addi-tionally it is entitled to litigate the representative status of Local 124because it was not a party in the underlying representation proceedingRespondent Laborers rucreiy seeks to relitigate the validity of its objections183 NLRB No. 62which were overruled in the basicrepresentationcase It offers no previ-ously unavailable or newly discovered evidence in support of its position inthis regard Accordingly, and as we have made an independent review ofthe record in Case 7-RM-761 and find that the Regional Director'sfindings thereinare correct,we are of the opinion that RespondentLaborers exceptions raise no material issue affecting the validity of the cer-tification or requiring a hearing We also find that Respondent CarpentersUnion,in the instantproceeding, has no standing to contest the validity ofthe certification or Local 124's representative status among the employeesof Exquisite SeeRoman Stone Construction Company,153 NLRB 659TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN,TrialExaminer:Uponcharges filed by James Jackson and Arthur Sibert, aCo-Partnership, d/b/a Exquisite Construction Com-pany, herein called the Company, on June 25,1969, against Local 334, Laborers InternationalUnion of North America, AFL-CIO, herein calledthe Laborers Union, and on June 30, 1969, againstCarpenters District Council of Detroit, Wayne andOakland Counties and Vicinity, United Brother-hood of Carpenters and Joiners of America,AFL-CIO, herein called the Carpenters Union, acomplaint, dated July 25, 1969, was issued allegingthat the Respondents have engaged in and are en-gaging in unfair labor practices affecting commercewithinthemeaningofSection8(b)(4)(C),8(b)(7)(A), and 8(b)(7)(B) of the National LaborRelations Act, as amended.In substance, the complaint alleges that each oftheRespondents since April 7, 1969, has soughtrecognition from and bargaining with the Companyas the collective-bargaining representative of cer-tain classifications (unspecified in the complaint) ofemployeees within a unit for which another labororganization was later certified and in furtheranceof these objectives sinceMay 12, 1969, haspicketed the Company's construction site at 1730Magnolia,_ Detroit,Michigan, that thereafter. fol-lowing an election held on June 10, 1969,1 the Re-'The election followed the filing on May 27, 1969, by the Company of acharge in Case 7-CP-102 alleging that the Laborers Union was engaged inconductconstitutingunfair labor practices within the meaning of Section8(b)(7)(C) of the Act and a representation petition in Case 7-RM-761Without providing for any hearing the Regional Director on June 4, 1969,issued a Direction of Election in Case 7-RM-76 I purportedly under theauthority given in Sections 8(b)(7)(C) and 9(c) of the National LaborRelations Act and Section 102 77 of the National LaborRelations BoardRules and RegulationsThe petition in Case 7-RM-761 named Local 124as the recognizedbargaining agent andstated that the Company had beenpicketed by the Laborers Union Local 124 and the Laborers Union (whichsought to have its name removedfromthe ballot on the ground that it hadnot and was not requestingrecognition)were listed on the ballot Theresultsof the election were 19 votes cast for Local 124, no votes cast forthe Laborers Union, and no votescast againstparticipatinglabor organiza-tionsThe Laborers Union duly filed objections to conduct affecting theresults of the election which were overruled by the Regional Director who,on June 23, 1969, issueda Supplemental Decision onObjections and aCertification of Representatives certifying Local 124 as the collective-bar-gaining representativefor the described unit The charge in Case7-CP-102 was withdrawn by the Company with the approval of the Re-gional Director on June 4, 1969 See Section 102 81 of the Board'sRulesand Regulations and Section 101 24 of the Board's Statements ofProcedureThe Laborers Union on June 25, 1969, duly filed with theBoard a request for review of the Supplemental Decision on ObjectionsThe Board on July 3, 1969, issued an order denying the request for permis-sion to appeal 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDgionalDirector, on behalf of the Board, on June 23,1969, certified Local 124, United Construction andTrades Union of Michigan, Allied Workers Interna-tional Independent Union, herein called Local 124,as the exclusive bargaining representative of theemployees of the Company in the following unit:All employees of the Employer' engaged inbuilding and construction work, employed ator operating out of the Employer's Detroit,Michigan location, but excluding office clericalemployees, guards and supervisors as definedin the Act, and all other employees,that each of the Respondents by its picketing andby other means has engaged in and has induced andencouraged individuals employed by the Companyand other employers to engage in strikes or refusalsin the course of their employment to transport orotherwise handle or work on goods or to performservicesandhasthreatened,coerced,andrestrained such employers; and that by reason ofsuch conduct each of the Respondents has violatedSection 8(b)(4)(C),3 8(b)(7)(A), and 8(b)(7)(B)of the Act.'A hearing in this proceeding was held on October1,2,6,and 7, 1969, in Detroit, Michigan.Thereafter, a brief and a supplemental brief werefiled by General Counsel and a brief was filed bythe Laborers Union.Upon theentirerecord in the case, and from myobservation of the witnesses and their demeanor, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJames Jackson and Arthur Sibert are copartnersdoing business under the name Exquisite Construc-tionCompany. The partnership is a general con-tractorengaged in construction work in themetropolitan area of Detroit, Michigan. During thetimes material hereto it was engaged in remodelingabuilding located at 1730 Magnolia, Detroit,Michigan. Within the calendar year 1969 materialsvalued in excess of $50,000 were shipped directlyto the Magnolia project from points located outsidethe State of Michigan. I find that the Company is anemployer within the meaning of Section 2(2) of theAct engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE RESPONDENTSLaborers Union and Carpenters Union are laborThe Employer is engaged in construction projects in Detroit at other lo-cations in addition to the project at 1730 Magnolia'While the complaint does not specifically state the date on which theviolation of Section 8(b)(4)(C) of the Act commenced, such date cannotbe any earlier than June 23, 1969, the date of issuance of the Certificationof Representatives'While the complaint does not allege the date on which the violations ofSection 8(b)(7)(A) and 8(b)(7)(B) of the Act began, General Counselspecifically stated at the hearing that he does not contend that it was beforeorganizationswithin themeaningof Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Company, pursuant to a contract which ithad obtained to rehabilitate the apartment houselocated at 1730 Magnolia, Detroit, Michigan, com-menced preliminary work thereat in February1969. In April of the same year the Company en-tered into the following agreement with Local 124:Working AgreementIundersign due agree to employ all Local 124members when they are available for all newand rehabilitate Construction work. From May1, 1969 to April 30, 1970. [sic] 5Representativesof the Respondents and ofWayne, Macomb and Oakland Building and Con-struction Trades Council, AFL-CIO (herein calledthe Trades Council), beginning in April had variouscontacts with the Company concerning its employ-ment practices. On May 12, 1969, various labor or-ganizations affiliated with the Trades Council, in-cluding Respondents, began to picket the Magnoliaproject.' General Counsel contends that the picket-ing by Respondents was for a recognitional objec-tive. The picketing resulted in refusals by some em-ployees of suppliers for the Company to makedeliveries of materials to the Magnolia project. OnMay 27, 1969, the Company filed a charge allegingviolations of Section 8(b)(7)(C) of the Act andalsofileda representation petition.7 Pursuantthereto, an election was held on June 10 with Local124 and Laborers Union (despite Laborers Uniondisclaimer of interest in representing the Com-pany's employees) on the ballot. Local 124 won theelection and a Certification of Representatives wasissued on June 23, 1969.The principal issue of fact litigated at the hearingrelates to whether the picketing of the Magnoliaproject was for "an object" of "forcing or requiring[the Company] to recognize or bargain with [eachof the Respondents] as the representative of [its]employees." The largest part of the testimony andthe other evidence adduced at the hearing in thiscase was given by or involved the following personsin their capacitiesas agentsfor their respectiveprincipals:For the ownersof theMagnoliaproperty:June 10, 1969, the date of the electionAccording to James Jackson, the above-quoted agreement supersededan identical agreement(except for misspelled words)entered intoearlierin the monthof AprilaPicketing continueduntil it wasenjoined by an order, dated August 13,1969, of the United States District Court for the Eastern District ofMichigan, Southern Division, pursuant to Section 10(1) of the Act7 See fnI, supra LOCAL334, LABORERS INT'L.Nicholas Hood;Clarence Charles White.For Local 124:Calvin Stubbs,president.For the Company:James Jackson and Arthur Sibert, copartners.For the Laborers Union:WilliamCarter,businessmanager;JohnMitchell and Jerome Davis,field representa-tives.For the Carpenters Union:John Harrington,secretary-treasurer;Joseph(Jack)Felker and Daniel J.Kelley [sic], busi-ness agents.For the Trades Council:JackWood, secretary and businessmanager;Raymond Glowski,assistantto Jack Wood.Authority of the Trades CouncilThe complaint alleges that "Wood and Glowskihave acted on behalf of Respondents and were theiragentswithin themeaning of Sections 2(13),8(b)(4) and 8(b)(7) of the Act." To prove this al-legation General Counsel sought to establish that ageneral agency relationship exists between theTrades Council and the Respondents. The only per-tinentevidence introduced by General Counsel insupport of this contention is the constitution andbylaws of the Trades Council.8 This instrumentstates that: "The object of this organization is topromote harmony and good feeling between thetrades engaged in the building industry in Wayne,Macomb and Oakland Counties and bring about abetter understanding between the trades and theiremployers." It imposes certain inhibitions upon itsmembership regarding jurisdictional disputes butotherwise does not purport to regulate the activitiesof its membership.Wood testified that approximately 40 localunions aremembers of the Trades Council and itsfunction "is to help and assist in whatever waypossible all of the affiliated local unions." He alsotestified that he has no authority to bind any af-filiateof the Trades Council to any agreement.John Harrington testified that the Trades Councilhas never been authorized to solicit or to negotiatea collective-bargaining agreement for the Carpen-"General Counsel also introduced in evidence the constitution of theBuilding and Construction Trades Council,AFL-CIO"As the work progressed at the Magnolia project the Company hired ad-ditional people so that about 20 men were employed there by May 1969" The testimony of Jackson indicates that,during the times material525tersUnion, and approval of the Trades Council isnot required before the Carpenters Union mayestablish a picket line. Similarly,Willie H. Cartertestified that neitherWood nor Glowski was everauthorized to speak for the Laborers Union withrespect to its dealings with the Company or withLocal 124, that Jack Wood has no authority to actfor the Laborers Union, that the Trades Council isnot in any way involved in the Laborers Union con-tract negotiations, and that authorization of theTrades Council is not required before the LaborersUnion may establish a picket line at any location.The Company's Relationship with Local 124The Company began to hire employees sometimeinFebruary 1969. The Company then was reha-bilitating a single-family unit. JamesW. Jackson,who is in charge of hiring for the Company,testified that he asked Calvin Stubbs, president ofLocal 124, to send him five men, two carpentersand three laborers. When the Company later beganwork at the Magnolia project two of the laborerswere transferred to that job and three additionalmen, also referred to the Company by Local 124,were hired. According to Jackson, "[t]wo weremembers of local 124 and I think the other threejoined sometime later."9Thereafter, the Company entered into the work-ing agreement with Local 124 which is quotedabove. Jackson was uncertain as to when the agree-ment, which is undated, was executed. He testifiedthat he signed the agreement "around the first partof April." He then explained that another contractpreceded the quoted working agreement, but theterms of the earlier agreement were identical ex-cept for misspellings. According to Jackson, thesubstance of the agreements was that "they couldsupply men and we would use them."10The Magnolia job had the benefit of Governmentfinancing.As a consequence the Company wasrequired to pay its employees the Davis-Baconrates." The testimony of Jackson indicates that theso-called Davis-Bacon rates for the Magnolia pro-ject were less than the rates being paid to membersof the Respondents who were working under thetermsof the collective-bargaining agreementswhich Respondents had negotiated with employersin the area. Jackson testified further that as menwhom he hired demonstrated that they possessedthe skills of their crafts he advanced their rates ofhereto, the Company established and changed the rates of pay and theother terms and conditions of employment of its employees unilaterally,that is, without negotiatingwith Local 124" According to the evidence once Davis-Bacon rates are established fora job the rates do not change while the job is in progress 526DECISIONSOF NATIONALLABOR RELATIONS BOARDpay from the Davis-Bacon rates to the "jour-neymen's rate."12Investigation of the Magnolia Project by the TradesCouncilJack Wood testified that, at a regular meeting oftheTradesCouncil held early in April 1969,someone reported with respect to the Magnoliaproject that "either members of Local 124 were onthe job or non-union people." The Trades Councilwas asked to investigate the situation.13 Ac-cordingly,Wood asked his assistant, Glowski, tovisit the job with some other business agents andfind out what was going on. Glowski later reportedthat he had talked to some of the men on the Mag-nolia job and that some said that they were mem-bers of Local 124 and others would give him noanswer. Wood further testified that the subject wasdiscussed at another meeting of the Trades Counciland, in addition, Glowski had meetings with thevarious affiliates of the Trades Council. Wood alsohad discussions, which are summarized below, withrepresentatives of the Company and of the ownersconcerning the Magnolia project and testified thathe made reports at regular meetings of the TradesCouncil concerning his discussions. f"The Visit to the Magnolia Project on April 7On April 7, 1969, Raymond Glowski, JosephFelker, Jerome Davis, and John Mitchell visited theMagnoliaproject.15They drove to the sitetogether.16Arthur Sibert testified without contradiction thatGlowski, Davis, and Mitchell spoke with him on theoccasion of their visit." According to Sibert, "I wasasked by Ray Glowski to sign a working agreementThe first meeting together of some of the persons involved in this caseoccurred at a Howard Johnson's Restaurant in December 1968 The sub-ject was not related to the affairs of the Company but concerned a disputewhich Goldfarb Construction Company had with the Laborers Union andwith Local 124 concerning a job referred to as the Seward project Accord-ing to Willie H Carter, present at this meeting, in addition to himself andhis field representatives, John Mitchell and Jerome Davis, were CalvinStubbs, president of Local 124, a gentleman who introduced himself as thevice president of Local 124, James Jackson, who introduced himself as asecond or third vice president of Local 124, and Joe Goldfarb, owner ofGoldfarb Construction Company According to Carter's further testimony,at this meeting, he had a discussion with Stubbs and the two agreed thatthey would not have "a mix-up again on the laborers " Stubbs and heagreed further that all laborers doing the type of work being performed atthe Seward project would "come into" the Laborers Union and wouldreceive the ratesof pay established by the Laborers Union contractsStubbs said that his organization had other work and that the laborerswould come under the Laborers Union scale A result of the meeting wasthat the laborers on the Seward project signed up with the Laborers Unionand beganto pay dues to the Laborers Union The furtherunderstandingbetween Carter and Stubbs was that Local 124 would not representlaborers on future jobsAccording to Jackson, Goldfarb invited him to attend the meetingStubbs and he drove to the meeting together in Jackson's car At that timethe Company had begun operations although it had not yet hired any con-struction workers Jackson testified that "we were feeling [Stubbs] out tosee if he was going to be a union that we could have, that would be the ad-vocate for the people that worked for us " Jackson denied that he in-troduced himself at the meeting as a vice president of Local 124 Hetestified that he introduced himself as a contractor To the extent that thewith the AFL Building Trades and I explained tohim that this was impossible ... since we had al-ready signed a working agreement with 124 and hefurther asked me to talk with my partner, discusswith my partner to see if we could make arrange-mentsto sign a working agreement with them, andhe asked me if I would call him the next morningand let him know."Davis testified that present at the meeting withSibert were Mitchell, Felker, and Glowski. He wasunable to remember what anybody said other thanhimself.According to Davis, after he had in-troduced himself he asked Sibert about a contractwith the Laborers Union. Sibert replied that hewould have to speak to his partner before he couldmake any agreement with anyone.Felker testified that while he was at the projecthe spoke to three men separately who appeared tobe doing carpenters' work and ascertained that theywere not being paid as high an hourly rate and werenot receiving the fringe benefits as were providedfor by the Carpenters Union contracts in the area.After these conversations he went into the office tospeak with Sibert.'8 Felker asked Sibert how therates of pay for the carpenters were fixed because itseemed that each carpenter was receiving a dif-ferent rate of pay. Sibert replied that his partner,Jackson, took care of such matters. Felker askedSibert to inquire of Jackson how the rates of paywere determined and to telephone Felker with suchinformation.Some days later, about the middle of April,Sibert received a telephone call from David Joseffrequesting him to meet with Joseff at the latter's of-fices.19An appointment was made for the nextmorning. When he arrived at Joseff's office Sibertfound Raymond Glowski present as well as Joseff.Glowski stated that Sibert carries an AFL card,20testimony of Jackson and Carter conflict, I credit Jackson whom I find wasthe more reliable witness19 John Harrington testified that he probably was the one who requestedthe investigationto be made" Harringtontestified that he recalls no report from Wood concerningthe investigationof the Magnolia project prior to May 12, 1969, but that hedoesn't attend all the Trades Council's meetings However, Harringtontestified that as the Carpenters Union had established a picket line at theMagnolia project the subject undoubtedly was discussed at a meeting of theTrades Council He did not recall what was said in regard thereto'sFelker testified that the visit was made in early May I find Felker erredas to the date" The offices of the Trades Council and of the Carpenters Union are inthe same building, and the offices of the Laborers Union are across thestreetitSibert did not testify to any conversation at which Felker was presentHowever, Felker testified he spoke with Sibert" According to Felker, he asked one of the men on the job who his bosswas and theman pointed to anoffice Felker went into the office where hespoke with Sibert who introduced himself as the representative of the Com-pany This conflicts with Felker's testimony on cross-examination thatwhen he arrived at the project he and Glowski went directly into Sibert'sofficei'David Joseff is the business manager of Local 1513 of the Brotherhoodof Carpenters This organvation is a constituent member of the CarpentersUnion. JohnHamngton testified that, although Joseff is on the Carpen-ters Unionnegotiatingcommittee, he is not an officer or agent of the Car-penters Union°" Sibert is a member of Local 1513 LOCAL334, LABORERS INT'L.and he wanted the Company to sign a workingagreement with the AFL building trades. Sibertreplied that he had a working agreement with Local124 and saw no reason to break it. After somefurther conversation,Glowski said "they wouldhave to take whatever steps were necessary."April 23 MeetingOn April 23 a meeting was held at the offices ofthe Trades Council among representatives of theTrades Council, the owners, and the Company.Present at the meeting were: Jack Wood, RaymondGlowski, Nicholas Hood, Clarence Charles White,and James W. Jackson. Among other things thattook place at the meeting, according to White'stestimony which I credit, either Glowski or Woodsaid there was no need for Local 124, there was notroom enough in the city of Detroit for two con-struction trades unions, theAFL constructiontrades unions were better qualified to do the jobthan Local 124, and therefore the representativesof the owners and the Company should discontinuetheir relationship with Local 124.21May 2 MeetingSubsequently, on May 2, there was another meet-ing which was attended only by Glowski, Hood, andWhite.According toWhite'suncontradictedtestimony, Glowski stated that there was no need orroom for two building craftunionsin the city ofDetroit and that "they were the best qualified."Glowski showed Hood and Whitedocuments in-tending thereby to prove that Local 124 was en-gaged in improper practices such as receivingkickbacks and that contractors using men fromLocal 124 were not paying proper wages. Hoodtestified thatGlowski also said that the fringebenefits being given the employees at the Magnoliaprojectwere inferior to those provided by theLaborers Union.The Decision To Picket the Magnolia ProjectBoth Respondents and other unions who aremembers of the Trades Council began to picket theMagnolia project on May 12, 1969. The explana-tion given by Felker for the fact that all the unionsbegan picketing at the same time is that the deci-sion arose out of a chance meeting on May 8 in thehallway of the building in which the Trades Councilhas its offices. Present were Felker, Mitchell, andseveral other business agents whom he no longerremembers. There was a discussion of the wagesbeing paid at the Magnolia project and, accordingWhite's testimony was corroborated by the testimony of Hood andJacksonWood's testimony is substantially consistent with the creditedtestimony of White According to Wood, "We asked them to help do what-ever was possible to have the employees become members of the BuildingTrades Courcil in various categories " According to Wood's furthertestimony, Jackson said that he didn't want anything to do with the Build-ing Trades Council and that he had signed a contract with Local 124 Atthis meetingWood also said that the Company's present employees wouldbe acceptedas membersin the various AFL Building Trades Unions527to Felker, "at that time it was decided that possiblypicket action should be instituted ... there was adate set for Monday [May 12]." However, con-tradicting Felker is the testimony of Wood that thedecision to picket the Magnolia project was madeat a meetingof the Trades Council.22Felker testified further that he did not haveauthority to establish a picket line. He had reportedto Harrington what he had learned from his visit totheMagnolia project on April 7. After the hallwaymeeting on May 8 he recommended to Harringtonthat the Carpenters Union should join the otherunions in picketing the Magnolia project beginningMonday,May 12.Harringtonagreedandauthorized Felker to picket the projectHarrington testified that whenever investigationdiscloses that a contractor employing carpenters isnot paying his carpenters the rate established forthe area by the Carpenters Union the CarpentersUnion will picket the job with an informationalpicketsignadvertising such fact. Kelly listed 11projectswhich were picketed by the CarpentersUnion to protest the fact that the wages andbenefits being paid to carpenters on the jobs weresubstandard. However, both Harrington and Kellytestified that, except for one instance involving col-lege students, these disputes were resolved by thecarpenters, on the jobs in question, joining the Car-penters Union or one of its affiliated locals.23Carter testified that some time prior to April1969 Mitchell told him that the laborers on theMagnolia project were being paid less than theunion scale. Carter instructed Mitchell to return tothe project and see what he could do to get the ratefor the laborers on the job increased to the unionscale.According to Carter, Mitchell understoodfrom these instructions that he also would try to getthe laborers to join the Laborers Union. Mitchellsubsequently reported to Carter that the laborerson the project were represented by Local 124 andwere being paid less than the Laborers Union rate.Mitchell also reported to Carter that Mitchell hadspoken to one of the owners of the Company andhad told him about the agreement between theLaborers Union and-Local-172-4 pursuant to whichLocal 124 would not send men to jobs if the ratewas less than the Laborers Union scale.While Carter was out of town, according toCarter, Mitchell reported to him by telephone thatMitchell had not been successful in his effort to getthe Company to pay the laborers on the Magnoliajob the union rate and requested authority fromCarter to picket the job on the following Monday.Carter acceded.24'ZWood further testified that the Trades Council concerned itself withthe Magnolia project at the specific request of some of the trades='Harrington explained that"their employer may in turn have wishedthem to join [the Carpenters] and they [the employees] reconciled them-selves to the fact" Carter further testified that in the same conversation Mitchell reportedthat he had asked one of the principals of the Company to sign a contractwith the Laborers Union and was refused for the stated reason that theCompany had a working agreement with Local 124 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Picketingthe siteof theMagnolia project Davis stated," [ W ] e want a contract with this contractor andIn the morning of May 12, 1969, various unionssign the laborersup in 334."which are members of the Trades Council beganpicketing theMagnolia project,including theLaborers Union, the Carpenters Union, CementMasons, Plasterers, and Electricians. The legend onthe Laborers Union sign said, "This contractor un-fair to Local 334." The legend on the CarpentersUnion sign said, "Exquisite Construction Companydoesnotpaywages and fringe benefits asestablishedby Carpentersin this area." The picket-ing interrupted deliveries of materials to the jobsite.Thus, Sibert testified that between May 12 and theend of the month the driver for Cashway LumberCompany refused to deliver a load of lumber con-signed to the project. A similar incident occurred inJune involvinga driver of Currier Lumber. Withoutspecifying the date on which this event happened,Sibert testified that employees for Friendship Win-dows refused to deliverscreensconsigned to theproject.Jackson testified that because of thepicketing some of the AFL contractors and subcon-tractors would not cross the picketline sothat theCompany had to change from drywall constructionto lathe and plaster.He also testified that theTeamsters stopped delivering materials so that theCompany had to hire its own trucks to pick upgoods.There is some evidence indicating that thepicketing activities of the various unions were han-dled cooperatively. Jackson testified that a differentindividual was picket captain for each day of theweek. He also observed Glowski escort pickets tothe jobsite who were carrying signs including signsfor the Laborers Union and for the CarpentersUnion.Stated Reasons for the PicketingJackson,whom I credit,testified that,when hearrived at the Magnolia project about 8:30 a.m. onMay 12, he discovered pickets patrolling thepremises and he invited them inside.Included inthe group who responded to his invitation wereMitchell,Davis, and Felker. Jackson asked whythey were there and Davis said that he was there toget a contract and they were going to stay until theygot one.Jackson asked Davis what the real reasonwas that the Company was picked on as the subjectof the picketing and Davis said he didn'tknow, hewas just ordered to go to the project.Jacksontestifiedthathe also spoke to Felker in thepresence of Davis,Mitchell,and some others.Felker said, according to Jackson,"[H]e intendedto sign up all of the men,he was going to sign upthe Carpenters,because we weren't paying themproper wages."The next day,May 13, in a television interview at"Wood testified that his recollection of what transpired at the meetingwas poor and that it was possible he said that he would like to have theMay 28 MeetingOn May 28, 1969,a meeting was arranged by thebusiness agent of the Bricklayers Union.Attendingthe meeting,in addition to said business agent, wasWood,Glowski,CalvinStubbs,Jackson,andseveral other people,including Karl D.Gregory.Gregory, who is a professor at Oakland Universityand chairman of the board and president of Ac-cord,Incorporated,which organization is engagedin a joint venture with the Company in the reha-bilitation of the Magnolia project, testified that heopened the meeting by saying that the purpose wasto see what could be done to remove the pickets attheMagnolia project.At one point during themeeting Stubbs asked what was the reason for thepicketing. He was told by Wood and Glowski thatthere was room in the State of Michigan for onlyone Building Trades Council.At a later point dur-ing the meeting, Wood said that every legal andmoral means would be used to maintain only oneBuildingTradesCouncil in Detroit.Athoughpressed several times to state what could be done tostop the picketing,the only responses from Woodor Glowski,according to Gregory,"related to theexistenceof Local 124. Towardthe end, in aparentheticalway, there was some mention ofwages, of the allegation of wages below area stan-dards...that was towards the end when it wasclear that the meeting was about to break upbecause there was an impasse. "25LaborersUnion DisclaimerThe picketsigns which were beingused by theLaborersUnion attheMagnolia project wereremoved aboutnoonon June 3 andthe next morn-ingnew signs were substituted which read,"Exquisite does not pay area rateto laborers." Thename ofthe Laborers Unionappeared in large let-ters at thebottom ofthe sign.Carter testified thatpriorto the changeof thepicket sign he hadreceived a letter from the NationalLaborRelationsBoard and then consulted with his attorney whosuggested the revised language for the picket signs.On June 3 the attorney for the Laborers Unionwrotethe following letter tothe Company, a copyof whichwas sent to the National Labor RelationsBoard:Iam the attorneyfor Local 334, LaborersInternationalUnionofNorthAmerica,AFL-CIO,and I am authorized to send thisletter on itsbehalf.Based upon the allegations contained in cer-tain papers filedby you withtheNationalCompany's employees who were working on the Magnolia project becomemembers of the unions which belong to the Trades Council LOCAL334, LABORERS INT'L.Labor Relations Board, we believe that therehas accidentally or purposely been a misun-derstanding or misconstruction of the purposeof the picketing being conducted by the Localat your jobsite at 1730 Magnolia, Detroit.The fault may be, in part,ours.To the extentit is, this letter is being sent for the purpose ofmaking crystal clear the objective of thepicketing.Laborers Local 334, in an effort to representthose engaged in laborers'work in the buildingand construction industry in the metropolitanDetroit area and to improve the lot of disad-vantaged brothers who have frequently in thepast been exploited by irresponsible contrac-tors and,sometimes,ruthless labor racketeers,has worked diligently and collectively overmany years to establish a rate comparable tothose enjoyed by others working in the con-struction industry and to establish the meansfor financing fringe benefit programs to pro-vide a measure of health and retirement securi-ty for laborers.We are proud of our recordand intent upon preserving the gains we havemade together.Based upon information received from peo-ple previously employed as laborers on pro-jects in which Local 124 was involved, we un-derstand that the rate that you are paying yourlaborers is substantially below the rate in thearea generally enjoyed by those our unionrepresents and, therefore,poses a threat to thewage structure gained over years of hard work,hard collective bargaining,and occasionallystrikes.The gross wage, including fringe benefits, foran ordinary construction laborer representedby Local 334 is $5.65 an hour for regular shiftemployees and $5.95 and$6.25 for second andthird shift employees. Rates for men classified,on the basis of skills, in other laborer classifica-tions run from a low of $5.75 an hour to a highof $7.00 an hour,depending upon classifica-tion and shift.Whatever you may have heard or been toldbefore now,the purpose of the picket line weare maintaining,as reflected in the signs whichwill hereafter be carried by our pickets, is toprotest the substandard wages being paid yourlaborers.The previous additional purpose ofasserting our jurisdictional claim is hereby ex-plicitly withdrawn.If you pay your laborers anamount equivalent to that required under ourcollective bargaining agreement,we will, uponascertaining this fact to be true,withdraw thepicket line and keep it off as long as the arearate is being paid.529July 2 MeetingOn July 2 a meeting was held at the offices ofDonald Prebenda,attorney for the Trades Council.Present,inaddition to Prebenda,wereWood,Glowski, Jackson,Sibert,and Theodore Stephens,attorney for the Company.The discussion con-cerned the conditions under which the picketing ofthe Magnolia project would be discontinued. Woodstated that the pickets would be removed if anyagreement that the Company signs with Local 124does not exceed a term of 1 year in order that theAFL unions would have an opportunity to organizethe Company's employees at the expiration of theyear.Conclusions as to the Object of the PicketingThe principal factual issue in the case concernsthe object of the picketing.Subordinate to thisquestion is the extent,if any, to which the conductof Wood and Glowski can be relied on as tending toreveal such object. General Counsel argues in ef-fect that the Trades Council is the general agent oftheRespondents and therefore the conduct ofGlowski and Wood automatically,regardless ofabsence of specific authority,binds Respondents. Ifind General Counsel has failed to prove any suchgeneral agency relationship.This finding, however,does not determine the issue.The picketing in this case was a coordinated-ifnot a cooperative-venture. Both Respondents andother labor organizations began to picket the Mag-nolia project at the same time pursuant to prear-rangement.Wood testified:Q.With respect to the Magnolia project, didyou and your assistant,Mr. Glowski,enter intothisdisputeand problem on the specificrequest of any of your affiliates?A. There was a meeting-whether it was ata regular meeting or a specially-calledmeet-ing-there was a decision made to picket theproject.Q. Let me ask you this, Mr. Wood.In thisparticular case involving the Magnolia Project,did you and Mr.Glowski,your assistant, enterinto this dispute at the request of the affiliatedtrades of your Council?A.Mr. Fischer,I already answered that.Q.Would you please answer it again. I amsorry if I didn't understand your answer.A. At ameeting at, at either a regular meet-ing of the delegates of the Council or at a spe-cially-called meeting of the affiliates,called forthe purpose of discussing this problem, thedecision was made to picket the job.Q. Did they request you personally, Mr.Wood,to enter into the dispute?A.Well, I can't say that they asked me per- 530DECISIONSOF NATIONALLABOR RELATIONS BOARDsonally to enter into it, but they asked our of-fice to.26While each union which picketed the Magnoliaprojectmay have furnished and paid its ownpickets, only one individual, who was changeddaily, served as picket captain for all the pickets.Also, although no picket sign was carried on behalfof the Trades Council, Glowski appeared regularlyat the picket line and on a number of occasionsescorted pickets to the jobsite.Contemporaneously with the inauguration of thepicketing,representativesof the Respondentsstated that the reason for the picketing was to signup the employees on the Magnolia project. Thus,on May 12 Davis told Jackson that the LaborersUnion was there to get a contract. The next day ina television interview Davis stated,"We want acontract ...and [to] signup the laborers in 334."Similarly, Felker told Jackson on May 12 that "heintended to sign up all of the men, he was going tosign up the[c]arpenters,because [the Companywasn't] paying them proper wages."On the variousoccasions described above Wood indicated that theobject of the picketing was to cause the Companyto cease dealing with Local 124 and to sign agree-ments with members of the Trades Council.The evidence shows that the members of theTrades Council discussed the non-AFL character oftheMagnolia project at meetings of the TradesCouncil,directedWood and Glowski to investigatethe situation,and, after receiving their reports, de-cided at a Trades Council meeting to picket theproject:In these circumstances,regardless of anygeneral agency relationshipbetween the TradesCouncil and its membership,Ifind that the TradesCounciland the Respondents were joined in a com-mon undertaking in seeking to exert pressure upontheCompany to recognize and to bargain withRespondents as representativesof the Company'semployees and to cease dealingwith Local 124.27 Ifurther find that the meetings between Wood andI" I find incredible the testimony of Felker, Harrington, and Carter as tohow it happened that the various unions began picketing the Magnolia pro-ject at the same time According to Felker, as a result of an accidentalmeeting with Mitchell and other business agents, whose names he could notremember, in the hallway of an office building "it was decided that possiblypicket action should be institutedand[t]here was a date set forMonday [May 12] " This testimony was not corroborated by Mitchell orby any other business agent who attended the hallway meeting Further-more, Felker testified that he did not have authority to establish a picketlineand Carter's testimony indicates that Mitchell also lacked suchauthorityThus, despite the fact that the business agents who on May 8agreed among themselves to begin picketing the Magnolia project on May12 had no authority to implement their decision, they were successful inquickly obtaining authorizations from the senior officials of their respectiveunions without any further personal contacts or other collaboration amongthe various unions This does not ring true and the testimony of Harringtonand Carter adds nothing to the credibility of Felker's explanation Thus,Harrington testified that, because Felker reported that the Company wasnot paying its carpenters the area rate and that other craft unions were con-templating picket action, he gave Felker authority to picket the Magnoliaproject If Harrington is to be believed, either he is accustomed to actingrashly in such matters or he is a figurehead who rubber stamps the deci-sions already arrived at by his subordinates It is my opinion that neither isthe case Similarly, Carter's testimony also reflects an unbelievable absenceof concern as to the consequences which might attend the ill-consideredGlowski on the one hand and the Company and theowners on the other hand,described above,were infurtheranceof such common undertaking andtherefore the statementsmade by Wood andGlowski at such meetings are competent evidenceof Respondents'object in picketing the Magnoliaproject.28The Laborers Union argues that,if it had an ob-ject offensive to the strictures of the Act when itcommenced picketing,such object changed on orabout June 3.Iam not persuaded by this argument.The only change that occurred was a change in thelanguage of the picket sign and the self-servingletterwhich the counsel for the Laborers Unionsent to the Company and to the Board.These ac-tions were taken in response to unfair labor prac-ticechargeswhich had been filed against theLaborers Union and to a representation petitionwhich had been filed by the Company.These ac-tions on the part of the Laborers Union reflect achange in tactics in order to combat the chargesand the petition but alone do not demonstrate anychange in objective.It is not to be expected that Respondents wouldadvertise a purpose to violate the law.The reasonsstated by them at the hearing for picketing theMagnolia project after June 10, 1969,Ifind insin-cere,at least to the extent that they seek to dis-claim a recognitional objective.It does not followthat the absence of direct evidence negates theproof of a violation of theAct. "Afactmay beestablished as surely by presumptions which natu-rally and logically flow from a chain of events andcircumstancesasbypositivedirectproof."N.L.R.B.v.Glenn Berry Manufacturers,Inc., 422F.2d 748, 750(C.A. 10). I find, as alleged in thecomplaint, that at all times material hereto an ob-ject of the picketing of the Magnolia project byRespondents was to force or require the Companyto recognize or bargain with Respondents as therepresentatives of the Company's employees.picketing of a building projectAccordingto Carter,he had received a re-port from Mitchell that the laborers on the Magnoliaproject were beingpaid less than union scale He instructed Mitchell to return to the projectand make an effort to get the laborers' rate increased to scale and if possi-ble to sign up the laborers in the Laborers Union Later, while he was out ofthe city,he received a telephone call from Mitchell who stated that he(Mitchell)had had no success with the Company and requestedauthorityto begin picketing on Monday(May 12),towhich Carter acceded Itstrains credulity to accept the testimony of Harrington and Carter that inthe discharge of their duties as the principal officers of their respectiveunions they act so offhandedly and casually in authorizing the establish-ment of picket lines In general, I am of the opinion that Felker,Harring-ton, and Carter were unreliable witnesses who were not reluctant to givecontrived versions of events and colored descriptions of their motivationsin order to support their defenses to this case Contrary to their testimony,the more plausible explanation is the one givenby Wood,namely,that thedecision to picket theMagnolia projectwas reached at a meeting of theTradesCouncil after investigations had been made and after reports of theresults of the investigations had been given to the Trades Council's con-stituency" It is unnecessary to decide whether Respondents had as an additionalobject a desireto cause theCompany toraise the wages of its employees'"Local513, International Union of OperatingEngineers,AFL-CIO(Kiewit-Centennial),163 NLRB 400, 404 LOCAL 334, LABORERS INT'L.531'Conclusions as to theAlleged Unfair LaborPractices9, I also find that Respondents have violated Sec-tion 8(b)(4)(i)and (ii)(C) of the Act.In its brief the Laborers Union advances variouslegal arguments as to why the complaint hereinmust fail.All thearguments involve either an attackupon the validity of the certification issued to Local124 on June23 oran attack upon the procedurewhich led to the issuance of the certification. In-cluded in these arguments is the contention that theworking agreement which theCompanyenteredintowith Local 124 in April1969 is an impermissi-ble preferential hiring arrangement and thereforethe election conducted on June 10 should bedeemed a nullity becauseLocal 124 wasan unlaw-fully assisted union.Ido not pass upon the merit ofany of these arguments. I deem myselfbound bythe certificationwhichwas issued on June 23.29 Ihave no authority to set aside or ignore such certifi-cation.Respondents,of course,may raise these is-sues with the Board by appropriate exceptions tothis Decision.As I have foundthat during the times materialhereto Respondents picketed the Company's Mag-nolia project where an object of such picketing wasto force or require the Company to recognize orbargain with Respondents as the representative ofthe Company's employees within a period less than12months after a valid election was conductedunder Section9(c) of the Act '30 I furtherfind thatRespondentstherebyhaveviolatedSection8(b)(7)(B) of the Act. The Company's recognitionof Local 124,at least subsequent to the issuance ofthe certification on June 23, 1969, must be deemedlawful(at least until the certification is set aside bythe Board).31As aquestion concerning representa-tion may not appropriately be raised within 1 yearafter an election which gives rise to a certification,the picketingof theMagnolia project in these cir-cumstances also violated Section8(b)(7)(A) of theAct. Finally,as the picketing constituted induce-ment and encouragement of individuals employedby persons engaged in commerce to engage in astrike or a refusal in the course of their employ-ment to use, transport,or to otherwise handle orworkon goods,articles,materials,or commoditiesor toperform services and constituted a threat,coercion,and restraintof the Company32for an ob-ject of forcingor requiringthe Companyto recog-nize or bargain with Respondents as the representa-tives of the Company'semployees at a time whenLocal 124 had been certifiedas the representativeof such employeesunder the provisions of Section" Rules and Regulations of the National Labor Relations Board, Section102 67(f),oLaborers Union cites no authority to support its contention that theelection conducted in Case 7-RM-76I, being an expedited election pur-suant to the provisions of Section8(b)(7)(C),is not an election under Sec-tion 9(c) I find no merit to this argument The very language of Section8(b)(7)(C)of the Act contemplates that the election procedure coveredby its provisions is a procedure under Section 9(c) of the Act" As the certification was issued after the parties had entered into theIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activitiesof Respondentsset forthin sectionIII,above,occurring in connectionwith the Com-pany'soperations described in section I, above,have a close,intimate,and substantial relationshipto trade,traffic,and commerce among the severalStates andtend to lead to labordisputes burdeningand obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving foundthatRespondents have engaged inunfair labor practices in violationof the Act, I shallrecommendthatthey cease and desist therefromand thattheytakecertainaffirmativeactiondesignedto effectuatethe policiesof the Act.Upon thebasis of the foregoing findingsof fact,and upon the entire record in this case, I make thefollowing:CONCLUSIONS OF LAW1.By picketing the construction project ofJames Jackson and Arthur Sibert, a Co-Partnership,d/b/a Exquisite Construction Company, at 1730Magnolia,Detroit,Michigan, on and after June 10,1969, where an object of such picketing was toforce or require the Company to recognize or bar-gainwith Respondents as the representatives oftheir employees when on said date a Board-con-ducted election was won byLocal 124followingwhich Local. 124 was certified as the collective-bar-gaining representative of the Company's employeesin the appropriate unit described above, Respon-dents have violated Section8(b)(7)(A)and (B) ofthe Act.2.By picketing the construction project of theCompany at 1730 Magnolia,Detroit,Michigan, onand after June 23, 1969, and thereby inducing orencouraging individuals employed by the Companyand other persons engaged in commerce or in in-dustries affecting commerce to engage in a strike ora refusal in the course of their employment to use,transport,or otherwise handle or work on anygoods, articles,or commodities or to perform anyservices,and also thereby threatening,coercing,and restraining the Company where, in either case,working agreementquoted above,Iam bound to recognize the certifica-tion as beingvalid and the Company's recognitionof Local 124 while thecertificationisoutstanding as being lawful,regardless of the fact that theCompany'santecedent conduct may have constituted objectionableassistanceto Local 12411InternationalHod Carriers,Building andCommon Laborers' Union ofAmerica, Local No 1140, AFL-CIO (GilmoreConstructionCompany), 127NLRB 541427-258 O-LT - 74 - 35 532DECISIONSOF NATIONALLABOR RELATIONS BOARDthe object of such conduct was to force or requirethe Companyto recognize or bargain with Respon-dents as the representatives of their employeeswhen Local 124 had beencertifiedas the represen-tative of such employees under the provisions ofSection 9 of the Act, Respondents have violatedSection 8(b)(4)(i) and(ii)(C) of the Act.3.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUponthe foregoing findings of fact and conclu-sions of law, and the entire record in the case, andpursuant to Section 10(c) of theAct, I herebyrecommend that the Respondents,Local 334,Laborers International Union of North America,AFL-CIO,andCarpentersDistrictCouncil ofDetroit,Wayne and Oakland Counties and Vicinity,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,theirrespectiveofficers,representatives,and agents,shall:1.Cease and desist from:(a) Picketing,causing to be picketed, orthreatening to picket any premises or constructionproject of James Jackson andArthur Sibert, Co-Partnership,d/b/aExquisiteConstructionCom-pany, where an object thereof is to force or requiresaid Company to recognize or bargain with eitherof the Respondents as the representative of theiremployees in circumstances violative of Section8(b)(7)(A)of the Act, that is, where theCompanyhas lawfully recognized in accordance with the Actany other labor organization and a question con-cerning representation may not appropriately beraised under Section 9(c) of the Act.(b) Picketing,causing to be picketed, orthreatening to picket any premises or constructionprojects of the above-named Company for a periodof 1 year from June 10, 1969, and at other timeswhere an object of such picketing is to force orrequire the Company to recognize or bargain witheither of the Respondents as a representative oftheir employees if within the preceding 12 months avalid election under Section 9(c) of the NationalLabor Relations Act has been conducted in a unitinwhich such Respondent seeks recognition, at atime when such Respondent has not been certifiedto represent the employees in such unit.(c) Engaging in, or inducing or encouraging anyindividual employed by the Company or by anyother person engaged in commerce or in an indus-try affecting commerce to engage in, a strike or arefusal in the course of his employment to use,transport,or otherwise handle or work on anygoods, articles, materials,or commodities or to per-form any services,and from threatening,coercing,or restraining the Company or any other person en-gaged in commerce or in an industry affecting com-merce where,in either case,an object thereof is toforce or require the Company to recognize or bar-gain with either of Respondents as a representativeof their employees during any times when Local124, or any other labor organization, has been cer-tified as the representative of such employees underthe provision of Section 9 of the Act.2.Take the following affirmative action whichwill effectuate the purposes of the Act:(a) Post at Respondents'respective business of-ficesandmeeting halls copies of the attachednotices marked "Appendix A and Appendix B."33Copies of said notices, on forms provided by theRegional Director for Region 7, after being dulysignedby said labor organizations' respectiveauthorized representatives, shall be posted by themimmediately upon receipt thereof, and be main-tained by them for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to their members are customarily posted.Reasonable steps shall be taken by Respondents toinsure that said notices are not altered, defaced, orcovered by any othermaterial.(b)Mail to the Regional Director for Region 7signed copies of said notices for posting by theCompany, if the Company shall be willing to postsuch notices, at all places where notices to theiremployees are customarily posted.(c) Each of the Respondents shall notify saidRegional Director, in writing, within 20 days fromthe receipt of this Decision, what steps have beentaken to comply herewith.34"" In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondentshave taken to comply herewith "APPENDIX ANOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT picket, cause to be picketed,or threaten to picket any premises or construc-tion project of James Jackson and ArthurSibert, a Co-Partnership, d/b/a Exquisite Con-structionCompany, where an object of thepicketing is to force or require said Companyto recognize or bargain with us as the represen- LOCAL334, LABORERS INT'L.tativeof their employees in circumstancesviolative of Section8(b)(7)(A) of the Act,that is,where said Company has lawfullyrecognized in accordance withtheAct anyother labor organization and a question con-cerning representation may not appropriatelybe raised under Section 9(c) of the Act.WE WILL NOT picket,cause to be picketed,or threaten to picket any premises or construc-tion projects of the above-named Company fora period of 1 year from June 10, 1969, and atother times,where an object of such picketingis to force or require the Company to recog-nize or bargain with us as a representative oftheir employees if within the preceding 12months a valid election under Section 9(c) oftheNational Labor Relations Act has beenconducted in a unit in which we seek recogni-tion,at a time when we have not been certifiedto represent the employees in such unit.WE WILL NOT engage in,or induce or en-courage any individual employed by the above-named Company or by any other person en-gaged in commerce or in an industry affectingcommerce to engage in, a strike or a refusal inthe course of his employment to use,transport,or otherwise handle or work on any goods, ar-ticles,materials,or commodities or to performany services,andWE WILL NOT threaten,coerce, or restrain the Company or any otherperson engaged in commerce or in an industryaffecting commerce where,in either case, anobject thereof is to force or require the Com-pany to recognize or bargain with us as arepresentative of their employees during anytimes whenLocal 124, UnitedConstructionand Trades Union of Michigan,Allied WorkersInternational Independent Union,or any otherlabor organization,has been certified as therepresentative of such employees under theprovisions of Section9 of the Act.LOCAL 334,LABORERSINTERNATIONAL UNION OFNORTH AMERICA,AFL-CIO(LaborOrganization)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice,500 Book Building, 1249 Washing-533tonBoulevard,Detroit,Michigan48226,Telephone313-226-3200.APPENDIX BNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT picket, cause to be picketed,or threaten to picket any premises or construc-tionproject of James Jackson and ArthurSibert,a Co-Partnership,d/b/a Exquisite Con-structionCompany, where an object of thepicketing is to force or require said Companyto recognize or bargain with us as the represen-tativeof their employees in circumstancesviolative of Section8(b)(7)(A) of the Act,that is,where said Company has lawfullyrecognized in accordance with the Act anyother labor organization and a question con-cerning representation may not appropriatelybe raised under Section 9(c) ofthe Act.WE WILL NOTpicket,cause to be picketed,or threaten to picket any premises or construc-tion projects of the above-named Company fora period of 1 year from June 10, 1969, and atother times, where an object of such picketingis to force or require the Company to recog-nize or bargain with us as a representative oftheir employees if within the preceding 12months a valid election under Section 9(c) oftheNationalLaborRelationsAct has beenconducted in a unit in which we seek recogni-tion,at a time when we have not been certifiedto represent the employees in such unit.WE WILL NOTengage in,or induce or en-courage any individual employed by the above-named Companyor by any otherperson en-gaged in commerce or in an industry affectingcommerce to engage in, a strike or a refusal inthe course of his employment to use,transport,or otherwise handle or work on any goods, ar-ticles,materials,or commodities or to performany services,andWE WILLNOT threaten,coerce, or restrain the Company or any otherperson engaged in commerce or in an industryaffecting commerce where, in either case, anobject thereof is to force or requirethe Com-pany to recognize or bargain with us as arepresentative of their employees during anytimes whenLocal 124, UnitedConstructionand TradesUnion ofMichigan,Allied WorkersInternational Independent Union, or any otherlabor organization,has been certified as therepresentative of such employees under theprovisions of Section9 of the Act. 534DatedByDECISIONSOF NATIONALLABOR RELATIONS BOARDCARPENTERS DISTRICTCOUNCIL OFDETROIT,WAYNE ANDOAKLANDCOUNTIES AND VICINITY,UNITED BROTHERHOOD OFCARPENTERS AND JOINERSOF AMERICA,AFL-CIO(LaborOrganization)(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice, 500 Book Building,1249 Washing-tonBoulevard,Detroit,Michigan48226,Telephone 313-226-3200.